DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman (US 6,070,424) in view of Besore (US 2018/0335242), Ahn (US 2016/0123649), Jung (KR 2003-0027367), and Cur (US 2008/0156034).
	As to claim 1, Bauman teaches a refrigerator comprising:
	a cabinet 12;
	a cooling module 10 comprising a compressor 106, a condenser 104, an expansion valve (col. 7, lines 16-17), and an evaporator 102, and attachable to/detachable from the cabinet so that the cooling module 10 is removably mounted to the cabinet (col. 3, lines 35-47); and
	an electrical box 140 configured to be electrically connected to system components including the compressor 106, receive power from an external power source, and supply the received power to the system components including the compressor 106 (Fig. 3; col. 7, lines 1-12; note that box 140 receives power from a power cord shown in Fig. 3 and supplies power via wiring and power switch 144).
	Bauman does not explicitly teach the cabinet 12 including a first compartment, a second compartment, and a third compartment, wherein the cooling module 10 comprises first and second duct modules and the evaporator 102 comprises first and second evaporators in the manner as claimed. However, Besore teaches that it is known to includes a first compartment 180 and a second compartment 182 in a refrigerator, a first duct 230-232, a second duct 234-236, and first and second evaporators 204-206, wherein the first evaporator 204 is connected via the first duct 230-232 with the first compartment 180 and the second evaporator 206 is connection via the second duct 234-236 to the second compartment 182 (Fig. 5; paragraph 44). Such a configuration allows for individual adjustment of the compartments to operate at differing temperatures (paragraph 6). Additionally, Ahn teaches that it is known to utilize a third compartment 80-2 that is below a first compartment 70 and next to a second compartment 80-1 (Fig. 1). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Bauman to utilize three compartments, two duct modules, and two evaporators in the manner as claimed and taught by Besore and Ahn because it would provide a more versatile refrigerator configuration capable of maintaining stored items at different temperatures in different compartments.  
	Bauman, as modified, teaches the cooling module 10 being attached on top of cabinet 12 (Fig. 1) and thus does not explicitly teach that the cooling module 10 is attachable to or detachable from a rear side of the cabinet 12. However, Jung teaches that instead of a cooling module being place on top of a refrigerator (see element 200 in Fig. 5a) the cooling module can be instead attached to a rear of a refrigerator (Fig. 6a) in order to use the volume of the refrigerator in a more economical manner (see the first paragraph at page 6). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Bauman to have the cooling module 10 being attached/detached from a rear side of the cabinet 12 as claimed and taught by Jung in order to more effectively utilize the interior volume of the refrigerator. 
	Bauman, as modified, does not explicitly teach an electronic device arranged in the cabinet, wherein the electrical box is connected to the electronic device and supplies the received power to the electronic device. However, Cur teaches that it is known to connect a machine room mounted electrical box 208, which receives power externally, to supply power via circuit 206 to electronic devices 200-202 which are located within a refrigerator cabinet (Fig. 5). The electronic devices include a compartment temperature sensor 200 and a temperature selector 202 to allow a user to select the operating temperature for storing goods. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the electrical box 140 of Bauman to be connected to electronic devices arranged in the cabinet as claimed and taught by Cur because it would improve system operation by providing the capability for a user to select a desired compartment temperature.
	Bauman, as modified, is silent in regards to which evaporator provides cold air to which compartment. However, it would have been an obvious design choice to modify the reference by having the first evaporator providing cold air to the first and second compartments and the second evaporator providing cold air to the third compartment, since applicant has not disclosed that having a particular cold air routing configuration solves any stated problem or provides any unexpected result, and it appears that the refrigerator would perform equally well regardless of which evaporator provides cooling to which compartment.
	As to claim 2, Bauman teaches the electrical box 140 arranged in the cooling module 10 (Fig. 3), the cooling module comprising a module body including a base 22 comprising an electrical box mounting portion to which the electrical box 140 is mounted (Fig. 4).
	As to claim 3, Bauman teaches the module body comprising a receiving portion in the form of a cover 70 in which the evaporator is arranged and a receiving portion opening formed therein and configured to guide a first wire extending to the receiving portion (Figs. 2 and 4).
	As to claim 4, Bauman teaches a module insulating material 80 provided inside the module body at cover 70, and the first wire is arranged to pass through the insulating material 80 of the cover 70 (Figs. 2 and 11).
	As to claim 5, Bauman, as modified, teaches a duct module 24-26 arranged in the receiving portion 70 (Fig. 6), wherein the first wire electrically connects a fan 130 of the duct module to the electrical box 140 (Fig. 5).
	As to claim 6, Bauman teaches a machine room in which the compressor 106 and condenser 104 are arranged (see Fig. 1 wherein a machine room is formed within module 10). Wiring including a second wire extends from control box 140 into the machine room (Figs. 2 and 5), and thus the electrical box 104 necessarily includes an opening formed within the machine room which is configured to guide the second wire extending into the machine room.
	As to claim 7, Bauman teaches a module insulating material 80 provided inside the module body at cover 70, and the second wire is arranged to pass through the insulating material 80 of the cover 70 (Figs. 2, 5, and 11; note that multiple wires extend through insulating material 80 of cover 70 from box 140.)
	As to claim 8, Bauman teaches cooling fans 116 and 130 configured to cool the machine room, and the second wire connecting the fans 116/130 to the box 140 (Figs. 3 and 5).
	As to claim 9, Bauman, as modified, includes the electronic device 202 of Cur which is a display apparatus for a user to select a temperature. 
	As to claim 11, Bauman teaches the cover 70 including a space therein wherein wiring is connected to encased components (Figs. 2-3 and 5), and thus is considered to provide a connector receiving space formed to receive connectors of a plurality of wires extending from box 140. 
	As to claim 14, Bauman teaches a temperature sensor 142 configured to measure a temperature of cold air generated by the evaporator 102.
	As to claim 15, Bauman does not explicitly teach the electrical box 140 being arranged in the cabinet. However, it would have been an obvious design choice to modify the reference by having the box 140 located within the cabinet, since applicant has not disclosed that having a specific box location solves any stated problem or provides any unexpected result, and it appears that the control box 140 would perform equally well in either location. 
	As to claims 16-19, Bauman, as modified, teaches the limitations of the claims for the same reasons as discussed in the rejections above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Morse (US 2003/0230104).
	As to claim 10, Bauman does not explicitly teach an electrical box heat dissipation opening as claimed. However, Morse teaches a cabinet having a vented opening 26/28 which allows air to enter and exit a refrigerating module which includes an electrical box 42 (Fig. 1). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Bauman to include a vented opening as taught by Morse as an electrical box heat dissipation opening because it would prevent the electrical box 140 from becoming overheated. 

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Richter (US 2012/0043986).
	As to claims 12 and 20, Bauman teaches a temperature sensor 142 configured to measure a temperature of cold air generated by the evaporator 102 and to transmit the measured temperature to the electrical box 140 (col. 7, lines 1-12), but does not explicitly teach that the electrical box 140 includes a test connector exposed to the outside. However, Richter teaches that it is known to provide a text connection for an electrical box so that the box can be tested for correct operation (see abstract). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Bauman to utilize a text connector as taught by Richter so that a technician can conveniently ascertain whether or not the electrical box is operating properly.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Rockenfeller (US 2011/0302939). 
	As to claim 13, Bauman, as modified, does not explicitly teach separate power and control boards as claimed. However, Rockenfeller teaches that it is known to utilize separate power supply and control modules 114-116 (Fig. 1A). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Bauman to use separate power and control boards as claimed because it would provide the capability to isolate the higher mains voltage from the control voltage and thus provide a convenient system for both powering components and providing control signals to operate said components.

Response to Arguments
Applicant’s arguments, see page 7, filed 6/27/2022, with respect to the rejection of claims 16-20 under 35 U.S.C. 112 have been fully considered and are persuasive.  Said rejection has been withdrawn. 
Applicant’s arguments, see pages 7-13, with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Ahn (US 2016/0123649) and Jung (KR 2003-0027367).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763